Citation Nr: 0930384	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  09-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive 
equipment under the provisions of 38 U.S.C.A. Chapter 39.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active service from April 1951 to May 1952.  
He was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO, in part, denied the 
Veteran's claim of entitlement to an automobile or other 
conveyance and adaptive equipment under the provisions of 38 
U.S.C.A. Chapter 39.  The Veteran timely appealed the RO's 
denial to the Board. 

In a May 2007 statement to VA, the Veteran's representative 
raised the issue of entitlement to service connection for 
diabetes mellitus, type II, and a skin disorder, to include 
residual scarring, each claimed as due to herbicide exposure.  
(See, Veteran's representative's May 2007 letter to VA).  As 
these issues have not been developed for appellate review, 
they are REFERRED to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has determined that the Veteran's claim of 
entitlement to an automobile or other conveyance and adaptive 
equipment under the provisions of 38 U.S.C.A. Chapter 39 must 
be remanded for additional substantive development in 
compliance with applicable law relative to VA's duties to 
assist pursuant to the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).

The Veteran contends that because he suffers from loss of use 
of both feet, primarily due to his service-connected total 
right knee replacement (evaluated as 30 percent disabling); 
osteoarthritis of the left knee (evaluated as 10 percent 
disabling); and, residuals of cold injuries to the right and 
left lower extremities (each extremity is evaluated as 30 
percent disabling), he is entitled to an automobile or other 
conveyance and adaptive equipment under the provisions of 38 
U.S.C.A. Chapter 39.  (See, VA Forms 21-4138, Statements in 
Support of Claim, dated and signed by the Veteran's 
representative and Veteran in December 2007 and January 2008, 
respectively). 

VA provides, to eligible persons, financial assistance for 
the purchase of an automobile with adaptive equipment or for 
the purchase of adaptive equipment alone.  38 U.S.C.A. § 3902 
(West 2002); 38 C.F.R. § 3.808 (2008).  An "eligible person" 
is one who, because of injury or disease incurred or 
aggravated during active military service, is entitled to 
receive VA compensation for loss, or permanent loss of use, 
of a hand or foot, or for permanent impairment of vision of 
both eyes, with central visual acuity of 20/200 or less in 
the better eye, or central visual acuity of more than 20/200 
if there is a field defect in the better eye, or for 
ankylosis of a knee or a hip.  38 U.S.C.A. § 3901 (West 
2002); 38 C.F.R. §§ 3.808, 17.156 (2008).  As to the hands 
and feet, the medical evidence of record must show that no 
effective function remains other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 
(2008).

First, a remand is necessary to obtain outstanding VA 
outpatient treatment records.  In conjunction with his 
current appeal, and in a January 2008 statement to VA, the 
Veteran reported that he had continued to seek treatment, 
presumably for his service-connected lower extremities, from 
facilities located within VA's Hudson Valley, New York 
Healthcare System (HCS).  He specifically requested that VA 
obtain the records in support of his claim.  (See, VA Form 
21-4138, Statement in Support of Claim, dated and signed by 
the Veteran in January 2008).  While treatment records from 
the Hudson Valley, New York HCS, dating from December 2006 to 
December 2007, are contained in claims file, more recent 
records are absent.  

As these outstanding VA records might contain evidence 
showing that the Veteran has met the criteria for an 
automobile or other conveyance and adaptive equipment under 
the provisions of 38 U.S.C.A. Chapter 39 (i.e., loss or 
permanent loss of use of one or both feet, loss or permanent 
loss of use of one or both hands, permanent impairment of 
vision of both eyes, with central visual acuity of 20/200 or 
less in the better eye, or central visual acuity of more than 
20/200 if there is a field defect in the better eye loss; or 
ankylosis of a knee or hip), they might contain evidence that 
is relevant to the current claim.

VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim.  38 U.S.C.A § 
5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 
611 (1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the claims folder, are in 
the constructive possession of the Board and must be 
considered).  see also 38 C.F.R. § 3.159(c)(2) (2008).

Second, although VA provided the Veteran with an examination 
in conjunction with the instant claim in January 2008 and 
clinical findings with respect to the lower extremities 
(i.e., knees, hips and ankles) were provided, the examiner 
did not discuss whether the Veteran had actually lost the use 
of his lower extremities, particularly his feet, or had 
ankylosis of a knee or hip as a result of the service-
connected total right knee replacement, osteoarthritis of the 
left knee, and residuals of cold injuries to the right and 
left lower extremities.  As such, the Board finds that 
thorough and contemporaneous VA orthopedic and neurological 
examinations that address whether or not the Veteran has loss 
of use of his lower extremities, particularly his feet, as a 
result of the service connected disabilities noted above is 
necessary prior to any further appellate consideration of the 
claim.  





Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC will obtain all 
additional relevant treatment records 
of the Veteran from the Hudson Valley, 
New York HCS, dating from December 2007 
to the present.  All records/responses 
received should be associated with the 
claims file.

In requesting these records, the 
RO/AMC's efforts to obtain them must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims file.

2.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
Veteran must be afforded appropriate VA 
examinations to include orthopedic and 
neurologic findings to ascertain the 
extent of impairment attributable to his 
service-connected disabilities of the 
lower extremities, particularly with 
respect to locomotion and any possible 
loss of use of any extremity.  

The following considerations will govern 
the examinations:

a.  The claims folder must be provided to 
and reviewed by the examiner(s) in 
conjunction with his or her respective 
examination.  The examiner(s) must 
indicate that a review of the claims 
folder was made.  Any indicated tests and 
studies should be performed.  The 
examiner(s) is asked to provide answers 
in response to the directives enumerated 
below:

(i) Examine the Veteran's lower 
extremities. Report whether he has 
lost the use of his lower 
extremities so as to preclude 
locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair.  (The term "preclude 
locomotion" means a necessity for 
regular and constant use of braces, 
crutches, canes, or a wheelchair as 
a normal mode of locomotion, 
although occasional locomotion by 
other methods may be possible); and 

(ii) Report whether the Veteran 
retains effective function in either 
foot or whether the Veteran would be 
equally well served by an amputation 
stump at the site of election below 
the knee with use of a suitable 
prosthetic appliance.  The 
determination must be made on the 
basis of the actual remaining 
function of the foot, that is, 
whether the acts such as balance and 
propulsion can be accomplished 
equally well by an amputation stump 
with prosthesis. 

The examiner(s) should clearly 
outline the rationale for any 
opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason 
why.  If any  impairment found is 
attributed to non-service pathology 
that should be identified with 
medical support.

b.  In providing the answers above, the 
examiner(s) must comment on the following 
medical evidence:  

(i) August 2007 and January 2008 VA 
orthopedic examination reports, 
showing that the Veteran used a cane 
(August 2007) and wheelchair 
(January 2008) in order to ambulate.  
Range of motion of the knees, hips, 
and ankles was demonstrated, albeit 
limited.  (See, August 2007 VA 
orthopedic examination report);

(ii) September 2007 VA outpatient 
report, reflecting that the Veteran 
had been issued a manual wheelchair 
to use for long-distance ambulation;

(iii) January 2008 treatment report, 
prepared by T. R., M. D., reflecting 
that for the previous sixty (60) 
years, the Veteran had suffered from 
burning and numbness in his feet, 
but that these symptoms had markedly 
improved with the medication, 
Neurotin; and

(iv) May 2008 opinion, prepared by 
T. R., M. D., wherein he opined that 
as a result of the Veteran having 
suffered from severe cold injuries 
to both lower extremities, 
osteoarthritis of the left knee and 
a total right knee replacement, he 
had lost "some function of the 
knees and a great deal of function 
in his feet and ankles."

3.  Thereafter, the RO/AMC should review 
the record and readjudicate the claim of 
entitlement to an automobile or other 
conveyance and adaptive equipment under 
the provisions of 38 U.S.C.A. Chapter 39 
on appeal in light of any additional 
evidence added to the record assembled 
for appellate review.  If any benefit 
sought remains denied, the Veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to obtain substantive 
development in order to assist the Veteran in the development 
of his claim.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue. The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination(s), is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination(s) may 
result in the denial of a claim.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
VITO A.CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




